


Exhibit 10(a)

 

UNITED STATES STEEL CORPORATION 2002 STOCK PLAN

 

1.                                       Objectives.  The United States Steel
Corporation 2002 Stock Plan (the “Plan”) is designed:

 

(a)  to promote the long-term financial interests and growth of the Corporation
and subsidiaries by attracting and retaining management personnel with the
training, experience and ability to enable them to make a substantial
contribution to the success of the Corporation’s businesses;

 

(b)  to motivate management personnel by means of growth-related incentives to
achieve long-range growth goals; and

 

(c)  to further the identity of interests of participants with those of the
stockholders of the Corporation through opportunities for increased stock
ownership in the Corporation.

 

2.                                       Definitions.

 

(a)  Board.  The Board of Directors of United States Steel Corporation;

 

(b)  Committee.  The Compensation & Organization Committee of the Board of
Directors of United States Steel Corporation, which will consist of not less
than three directors of the Corporation who are appointed by the Board of
Directors and who will satisfy the definition of “non-employee director” under
Rule 16b-3 promulgated under the Securities Exchange Act of 1934 or any
successor rule.  In addition, in order to be a member of the Committee, a
director must be an “outside director” within the meaning of Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder;

 

(c)  Corporation.  United States Steel Corporation (USS) and its (1)
wholly-owned and partially-owned subsidiaries including limited liability
companies (“Subsidiaries”) and wholly-owned and partially-owned subsidiaries,
direct and indirect, of Subsidiaries, and (2) joint ventures included within USS
or any entity described in (1) above;

 

(d)  Fair Market Value.  Such value of a Share as reported for stock exchange
transactions and determined in accordance with any applicable resolutions or
regulations of the Committee in effect at the relevant time;

 

(e)  Grant.  A Grant made under the Plan to a Participant in the form of an
Option, Restored Option, Stock Appreciation Right or Restricted Stock or any
combination thereof;

 

--------------------------------------------------------------------------------


 

(f)  Participant.  An employee of the Corporation to whom a Grant is made;

 

(g)  Share.  A share of Steel Stock, which may be authorized but unissued or
issued and reacquired; and

 

(h)  Steel Stock.  United States Steel Corporation Common Stock, par value
$1.00.

 

3.                                       Eligibility.  Employees of the
Corporation eligible for a Grant under the Plan are all executive officers and
others in responsible positions whose performance, in the judgment of the
Committee, affects the Corporation’s success.

 

4.                                       Administration.  The Plan shall be
administered by the Committee in accordance with Rule 16b-3 promulgated under
the Securities Exchange Act of 1934 or any successor rule.  The Committee shall
determine the type or types of Grants to be made to each Participant and shall
set forth in such Grant the terms, conditions and limitations applicable to it,
including provisions relating to change in control of the Corporation.  Grants
may be made singly, in combination or in tandem.  The Committee shall have full
and exclusive power to interpret the Plan, to adopt rules, regulations and
guidelines relating to the Plan, to grant waivers of Plan restrictions, other
than the restrictions described in Paragraph 10, and to make all of the
determinations necessary for its administration.

 

5.                                       Shares Subject to the Plan.  Up to
10,000,000 Shares shall be available for Grants while the Plan is in effect.  In
addition, Shares related to Grants that are forfeited, terminated, cancelled,
expire unexercised, settled in cash in lieu of stock or in such manner that all
or some of the Shares covered by a Grant are not issued to a Participant shall
immediately become available for Grants, and these Shares, as well as any unused
portion of the percentage limit of Shares in any calendar year, shall be carried
forward and available for Grants in succeeding calendar years.  During any
calendar year, no Participant shall be awarded Grants pursuant to Paragraphs 7,
8, 9 and 10 hereof with respect to more than 800,000 Shares of stock.

 

6.                                       Delegation of Authority.  The Committee
may delegate to the Stock Option Officer and to other senior officers of the
Corporation its duties under the Plan subject to such conditions and limitations
as the Committee shall prescribe except that only the Committee may designate
and make Grants to Participants who are subject to Section 16 of the Securities
Exchange Act of 1934.

 

2

--------------------------------------------------------------------------------


 

7.                                       Option.  A right to purchase a
specified number of Shares at not less than 100% of Fair Market Value on the
date of the Grant.  All Options will be Non-Qualified Options.  Full payment for
Shares purchased shall be made at the time of the exercise of the Option, in
whole or in part.  Payment of the purchase price shall be made in cash or in
such other form as the Committee may approve, including Shares valued at the
Fair Market Value of the Shares on the date of exercising the Option.  No Option
shall have a term exceeding eight years from the date of grant or be exercisable
prior to the expiration of one year from the date of grant, and, without prior
stockholder approval, no Option shall be repriced either by lowering the
exercise price of a previously granted Option or by cancelling and regranting
the Option except as provided for in Paragraph 13.

 

8.                                       Restored Option.  An Option issued as a
result of the exercise of an Option for which the purchase price is paid wholly
in previously owned Shares of the stock of the underlying Option.  Upon such an
exercise, a Restored Option shall be granted with respect to Shares of the stock
of the underlying Option, equal to the number of Shares actually used to
exercise the underlying Option or portion thereof plus any Shares withheld for
the payment of taxes.  A Restored Option (1) shall have an Option price equal to
the Fair Market Value of the stock of the underlying Option on the date of
exercise, (2) shall have the same expiration date as the underlying Option and
(3) shall not be exercisable prior to the expiration of one year from the date
of grant.  Grants and exercises of Restored Options shall be subject to such
other restrictions as shall be determined by the Committee.

 

9.                                       Stock Appreciation Right.  A right to
receive a payment in cash and/or Shares equal to the excess of the Fair Market
Value of a Share on the date the Stock Appreciation Right (SAR) is exercised
over the Fair Market Value of a Share at the date of the SAR Grant for a
specified number of Shares; provided, that for any SAR exercised during the
10-business-day period beginning on the third business day following the release
of USS’s quarterly earnings, the Committee may, in its sole discretion,
establish a uniform Fair Market Value of a Share for such period which shall not
be more than the highest daily Fair Market Value and shall not be less than the
lowest daily Fair Market Value during such 10-business-day period.  No Stock
Appreciation Right shall be exercisable prior to the expiration of one year from
the date of grant.  “Business day” shall mean all calendar days except
Saturdays, Sundays and national holidays.

 

10.                                 Restricted Stock.  An award of Shares for no
cash consideration, if permitted by applicable law, or for such other
consideration as determined by the Committee.  Each award shall be subject to:
the condition that the Participant’s continuous service with the Corporation
continue for at least one year following the date of such award; vesting
restrictions based on achievement of business objectives, Corporation
performance and other criteria; and provisions for forfeiture and non-transfer. 
Subject to such forfeiture and transfer restriction provisions as may be
established by the Committee, any Participant receiving an award shall have all
the rights of a stockholder of the Corporation with respect to Shares of
Restricted Stock, including the right to vote the Shares and the right to
receive any cash dividends thereon.  During the period January 1, 2002 through
December 31, 2006, no more than 1,400,000 Shares of Restricted Stock shall be
granted.

 

3

--------------------------------------------------------------------------------


 

Each award of Restricted Stock under this Plan shall remain unvested until the
Committee vests the Shares based upon the specific performance measures outlined
in the table below.  The Committee has the authority to adopt, in accordance
with regulations established under the Code, applicable target levels under
these performance measures and the percentage of Restricted Stock to be vested
for attaining these target levels.  The Committee reserves the right to reduce
the percentage of Restricted Shares to be vested for a Participant.  Shares of
Restricted Stock under this Plan will be vested only after the Committee
certifies in writing that the applicable performance measures have been
satisfied.  No Shares of Restricted Stock shall be vested prior to the
expiration of one year from the date of grant.  In the case of a change in
control of the Corporation, all restrictions shall terminate.

 

 

Income from operations as % of capital employed
Income from operations per ton shipped
Operating cash flow as % of capital employed
Safety performance

 

11.                                 Assumptions and Conversions.  Options and
restored options to purchase USX-U. S. Steel Group Common Stock and stock
appreciation rights with respect to USX-U. S. Steel Group Common Stock that were
granted under the USX Corporation 1990 Stock Plan and that remain unexercised on
December 31, 2001, shall, effective January 1, 2002, be assumed by the
Corporation and shall be deemed to constitute Options and Restored Options to
purchase, and Stock Appreciation Rights with respect to Shares, and shall be
subject to the same terms and conditions as the options, restored options and
stock appreciation rights being assumed.  The Options and Restored Options will
cover the same number of Shares and have the same exercise prices as the options
and restored options to purchase shares of USX-U. S. Steel Group Common Stock
that are being assumed, provided that the number of Shares and/or the exercise
prices will be adjusted by the Committee, if necessary, so that (i) the
aggregate intrinsic value of the Options and Restored Options on January 1, 2002
is not greater than the aggregate intrinsic value of the options and restored
options being assumed immediately before January 1, 2002, and (ii) the ratio of
the exercise price per share to the market value per share is not reduced.  Any
such adjustments will be based on the closing price per share of USX-U. S. Steel
Group Common Stock on the last trading day before January 1, 2002 relative to
the opening price per share of Shares on the next trading day.  These
assumptions shall not represent Grants under Paragraph 5 or 10 hereof.  Also,
Shares of Restricted Stock into which restricted shares of USX-U. S. Steel Group
Common Stock awarded under the USX Corporation 1990 Stock Plan are converted on
January 1, 2002 shall be subject to the same terms and conditions as the
restricted shares being converted.

 

4

--------------------------------------------------------------------------------


 

12.                                 Transfer.  No Grant may be assigned, pledged
or transferred other than by will or by the laws of descent and distribution and
during a Participant’s lifetime shall be exercisable only by the Participant or
his or her guardian or legal representative.

 

13.                                 Adjustments.  In the event of any change in
the outstanding common stock of USS by reason of a stock split, stock dividend,
stock combination or reclassification, recapitalization or merger, or similar
event, the Committee may adjust appropriately the number of Shares available for
or covered by Grants and Share prices related to outstanding Grants and make
such other revisions to outstanding Grants as it deems are equitably required.

 

14.                                 Tax Withholding.  The Corporation shall have
the right to deduct applicable taxes from any cash payment under this Plan which
are required to be withheld and further to condition the obligation to deliver
or the vesting of Shares under this Plan upon the Participant paying USS such
amount as it may request to satisfy any liability for applicable withholding
taxes.  Participants may elect to have USS withhold Shares to satisfy all or
part of their withholding liability in the manner and to the extent provided for
by the Committee at the time of such election.

 

15.                                 Amendments.  The Committee shall have the
authority to make such amendments to any terms and conditions applicable to
outstanding Grants as are consistent with this Plan provided that, except for
adjustments under Paragraph 13 hereof, no such action shall modify such Grant in
a manner adverse to the Participant without the Participant’s consent except as
such modification is provided for or contemplated in the terms of the Grant.

 

The Board may amend, suspend or terminate the Plan except that no such action
may be taken (other than as provided in Paragraph 13) which would, without
stockholder approval, increase the aggregate number of Shares available for
Grants under the Plan; decrease the price of Options, Restored Options or SARs;
change the requirements relating to the Committee; or extend the term of the
Plan.

 

16.                                 Effective and Termination Dates.  Subject to
approval by the stockholders, the Plan shall be effective on January 1, 2002 and
shall terminate on December 31, 2006, subject to earlier termination by the
Board pursuant to Paragraph 15.

 

5

--------------------------------------------------------------------------------
